Opinion iy

Hastings, C. J.
The defendant in error sued the plaintiff in error, on a note drawn in the year 1830, due five years after date. The statute of limitations of Michigan was then in force, which statute was repealed in 1840. The 'statute of limitations of 1839 was repealed by the statute of 1843, Avhich last statute is now in force, and absolutely repealed the statute of 1839, containing no saving clause for the benefit of debtors, as to the time which the repealed statutes had run, nor any saving clause as to creditors who should be absent from the state when their cause of action accrued. (1)
The pleadings are such as to directly raise the question, whether a debtor can have the benefits of the statute of 1843 until the statute shall have been in force six years, and shall have run six years after the cause of action accrued 1 To settle this question, we will be governed by several legal inferences, drawn from the nature and meaning of a statute of limitations, and the numerous decisions upon such statute.
1. That -where a statute of limitations shall have been unconditionally repealed, without any saving clause as to former rights accruing and incomplete under the repealed act, the rights of parties shall be adjudicated in the same manner as if the repealed act had never existed. 1 Hill’s R. 328, 332, and authorities referred to in that case.
*3462. If a part of the time limited has run under a prior act, which is repealed by a subsequent act without a saving clause, the computation of time must be from the passage of the last act. 8 Wend. 664; 10 Wend. 365.
3. That a remedial statute shall be considered a rule of future action, and apply only to cases in future, unless by express provision the statute is to operate retroactively, and it cannot so act to the prejudice of vested rights'. 10 Wend. 365; 8 Wend. 661, 664.
4. That when a statute has run the prescribed time, and is afterwards repealed, the creditor is barred, and'no subsequent act of the legislature will cause the case to survive, the presumption of payment being complete and fixed. 3 N. Hamp. 378; 1 Hill, 333.
5. That the legislature has the power to enlarge the time for the statute to run, to repeal the statute which has run a part of the time prescribed, a.nd to give past creditors the same length of time to prosecute their claims as future creditors, and to reserve to debtors the time which the repealed act has run. 1 McLean, 156 ; 1 Scam. 335.
Applying, then, the above principles to the present case, and it will readily be seen that the decision of the court below must be affirmed.
The defendant filed his rejoinder to plaintiff’s plea, setting up that the plaintiff came into the territory on the 25th of October, 1839, and did not institute this suit until after the expiration of six years after his coming into the said territory of Iowa.
To which the plaintiff demurred. This rejoinder would unquestionably have been sustainable, if the legislature, in the act of 1843, had saved the time the repealed act had run, as was the case with the act of Ohio, 1810, repealing the act of 1804, on which was decided Piatt v. Vattier et al. 1 McLean, R. 157.
Much of the confusion, arising from the construction put on the statute of limitations, originates from the presence or absence of the different saving clauses.
*347If the legislature choose to repeal all statutes limiting actions, their right to do so will not be questioned. If they pass other acts, repealing former acts, without reservation, it will be presumed they intend that in all future litigation a plaintiff shall not be bound, unless the full time limited shall have fully run, after the passage of the act.
Much reliance is placed, by counsel who argued this case for plaintiff in error, on; the case of Woart v. Winnick, 3 New Hamp. 473. The decision in that case declares nothing more than that the right of parties litigant in actions actually pending shall not be impaired by a statute of New Hampshire repealing a former act of limitations. This decision does not conflict with the principle we have asserted. It cannot be that the. legislature have not the power to enlarge the time in a statute of limitations, as well to contracts existing at the time as to all future contracts, so they do not impair rights vested in actions pending, or rights settled by the repealed act.
The statute provides; that when all other evidence shall fail of the payment of a debt, lapse of time shall raise a presumption of the payment.
The statute is denominated a statute of repose, and does not enter into the contract, or form a part of the consideration which .induces the debtor to contract.
It is his duty, and in his power, to preserve evidence of payment ; and he needs no legislative action to protect him in his rights. If he pay his debts, he can have them canceled; and if the legislature shorten or lengthen the time required to raise a presumption of payment, it impairs no rights of his, but protects the courts of justice from vexatious and annoying litigation.
Judgment affirmed.

 Vide Rev. Stat. 386, § 10.